DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      RYAN MICHAEL HORTON,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-3139

                               [April 26, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; James W. McCann, Judge; L.T. Case No.
562016CF002159A.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph D.
Coronato, Jr., Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.